*634JUDGMENT
After examining the record, analyzing carefully the evidence presented to the trial court, and studying all the contentions of the parties in their briefs, this Court holds (1) that all the errors assigned by the defendant petitioner ■are entirely devoid of merits; (2) that the defendant petitioner has acted with obstinacy in taking an appeal which is clearly frivolous and which has the only purpose of delaying the proceedings, for which reason the sum of $1,000 ■as attorney's fees on appeal is imposed on defendant to be paid to plaintiff-respondent, plus costs. 32 L.P.R.A. § 1461; Rule 52.2 of the Rules of Civil Procedure; Géigel v. Ramos, 79 P.R.R. 812; Freytes v. Municipality, 80 P.R.R. 505; and Tartak Bros. v. Miranda Hno. & Co., 80 P.R.R. 754.
This being the case, the judgment appealed from rendered in this case by the Superior Court, Humacao Part, on February 5, 1958, will be affirmed, and defendant petitioner is hereby ordered to pay the sum of $1,000 as attorney’s fees on appeal to plaintiff respondent, plus costs.
It was so decreed by the Court as witness the signature of the Chief Justice, who did not participate.
Mr. Justice Belaval did not participate either.
Mr. Justice Santana Becerra was of the opinion that upon affirming the judgment appealed from, the same should be modified declaring minor Zoilo Eduardo Chabrán son of defendant Zoilo Méndez Ríos instead of his “recognized natural son.”